Citation Nr: 0017055	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  98-20 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a disability of the 
hands claimed as a residual of frostbite.  

2. Entitlement to service connection for a sleep disorder due 
to an undiagnosed illness.  

3. Entitlement to service connection for pulmonary 
tuberculosis (PTB). 

4. Entitlement to service connection for chronic bronchitis.  

5. Entitlement to service connection for sinusitis with 
allergic rhinitis.  

6.  Entitlement to an increased rating for a left knee 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to March 
1988, November 1990 to June 1991, and from February 1994 to 
May 1997.  His certificate for release or discharge from 
active duty indicates that he did receive the Southwest Asia 
Service Medal and Kuwait Liberation Medal.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

During the veteran's hearing at the RO in June 1998 he stated 
that his sleep disorder began right after his return from the 
Persian Gulf.  Accordingly, the Board finds that this issue 
is more appropriately stated as entitlement to service 
connection for a sleep disorder due to an undiagnosed illness 
from service during the Persian Gulf War.  

The issue of entitlement to service connection for a sleep 
disorder due to an undiagnosed illness, pulmonary 
tuberculosis (PTB), and an increased rating for a left knee 
disorder will be discussed in the Remand Portion of this 
decision.  


FINDINGS OF FACT

1.  The claim of service connection for a disability of the 
hands, claimed as frostbite is plausible.

2.  The claim of service connection for sinusitis and 
allergic rhinitis is plausible.

3.  The claim of service connection for bronchitis is 
plausible.


CONCLUSIONS OF LAW

1.  The claim for service connection for disability of the 
hands, claimed as frostbite, is well grounded.  38 U.S.C.A. § 
5107 (West 1991).

2.  The claim for service connection for sinusitis and 
allergic rhinitis is well grounded.  38 U.S.C.A. § 5107 (West 
1991).

3.  The claim for service connection for bronchitis is well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately displayed, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310 (1999).

The threshold question to be determined is whether the 
veteran's claim is well grounded.  A well-grounded claim is a 
plausible claim that is meritorious on its own or capable of 
substantiation.  See Murphy v. Derwinsky, 1 Vet. App. 78 
(1990). An allegation that a disorder should be service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would justify a belief by a fair 
and impartial individual that the claim is plausible.  38 
U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

Factual Background

The service medical records show that the veteran was treated 
for bronchitis once during his first period of service in 
1986.  In May 1996 a medical evaluation board evaluated him.  
At that time it was reported that the veteran had been 
experiencing chronic bronchitis every 3 to 6 months.  He was 
seen at the dispensary in November 1996 for bronchitis.  The 
examination showed a hyperemic nasal mucosa with a slight 
discharge, oropharynx erythematous and slight edema.  The 
service medical records show no diagnosis of sinusitis or 
allergic rhinitis.  In March 1997 the veteran was placed on 
isoniazid (INH) therapy reportedly for a positive purified 
protein derivative (PPD) of tuberculin.

Received on May 13, 1997, less than two weeks after his 
discharge, was the veteran's original application for 
compensation benefits, dated in September 1996.  At that time 
he reported that he was treated for bronchitis in 1985 and 
sinusitis in 1994.

A VA general medical examination was conducted in October 
1997, approximately five months after his discharge from 
active duty.  At that time the veteran reported a burning 
sensation in his fingertips.  Following the examination, the 
diagnoses included residual neuropathy, which was most 
likely, related to the isoniazid.  

A VA nose and throat examination was conducted in October 
1997.  At that time the veteran reported that he was first 
treated for sinusitis in 1986.  He had gone on to have 3 to 4 
exacerbations per year.  The assessment was allergic rhinitis 
with recurrent acute sinusitis.

1  Disability of the Hands Claimed as Frostbite

To summarize, the evidence shows that veteran received 
isoniazid therapy while on active duty.  The VA examiner 
indicted residual neuropathy was most likely related to the 
isoniazid therapy.  The Board finds that this evidence tends 
to show the disability of the hands, claimed as frostbite may 
be related inservice treatment.  Accordingly, the claim is 
well grounded.

Bronchitis, Sinusitis and Allergic Rhinitis

To summarize, the medical evaluation board indicated that the 
veteran was experiencing recurrent episodes of bronchitis.  
Also, the October 1997 VA examination confirmed the presence 
of allergic rhinitis and sinusitis.  This is approximately 
five months after service.  The Board finds that this 
evidence tends to show that the bronchitis and allergic 
rhinitis and sinusitis may be chronic disorders which 
originated during service.  Accordingly, these claims are 
well grounded. 


ORDER

The claims of service connection for a disability of the 
hands claimed as residual of frostbite, bronchitis, and, 
allergic rhinitis and sinusitis are well grounded and to this 
extent only the claim are granted.


REMAND

As previously discussed the veteran's claims for service 
connection for a disability of the hands, bronchitis, and 
allergic rhinitis and sinusitis are well grounded.  38 
U.S.C.A. § 5107.  Accordingly, VA has a statutory duty to 
assist the veteran in the development of evidence pertinent 
to his claim. This includes the duty to conduct a thorough 
and contemporaneous medical examination under appropriate 
circumstances.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

The recent VA general examination included a diagnosis of 
residual neuropathy which was most likely related to the 
isoniazid.  The record shows that the October 1997 VA 
examinations did not include an evaluation for bronchitis or 
tuberculosis, a presumptive disease.  As such the Board is of 
the opinion that a specialized VA examinations are required.

As previously discussed, the Board has determined that the 
veteran's claim for service connection for a sleep disorder 
is based on service in the Persian Gulf War.  Accordingly, 
this claim must be developed pursuant to VBA Circular 20-92-
29 (Revised July 2, 1997).  The veteran during his hearing at 
the RO made reference to a Persian Gulf Register, which 
apparently was completed in 1997.  

VA examinations in October 1997 and August 1998 showed the 
presence of arthritis involving the left knee.  The Board 
finds that this evidence raises the issue of service 
connection for arthritis involving the right knee.  The Board 
further finds that this issue is intertwined with the issue 
of an increased rating for his service connected left knee 
disability and must be adjudicated by the RO.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991)

In this regard, a VA General Counsel Opinion, VAOPGCPREC 23- 
97 (July 1997), it was held that arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
(5010) for limitation of motion and 5257. Also, VAOPGCPREC 9-
98 (August 1998) indicates that when a knee disability is 
rated under Diagnostic Code 5257 it is not required that the 
claimant have compensable limitation of motion under 
Diagnostic Code 5260 or 5261 in order to obtain a separate 
rating for arthritis.  It is only required that the 
claimant's degree of limitation of motion meet at least the 
criteria for a zero- percent rating.

It is established United States Court of Veterans Appeals 
(Court) doctrine that, in assigning a disability evaluation, 
VA must consider the effects of the disability upon ordinary 
use and flare-ups, and the functional impairment due to pain, 
weakened movement, excess fatigability, or incoordination.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 
4.40, 4.45 (1998). 

Accordingly, the case is REMANDED for the following actions:

1.  It is requested that the RO take the 
appropriate action to develop the claim 
of service connection for a sleep 
disorder due to an undiagnosed pursuant 
to VBA Circular 20-92-29 (Revised July 2, 
1997).  

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA, 
military, and private medical records 
pertaining to treatment from March 1988 
to February 1994 and May 1997 to the 
present.  He should be asked to provide 
the date and location where the Persian 
Gulf Registry was completed and if there 
was an accompanying examination.  The RO 
should obtain all records, which are not 
on file.

3.  The RO should request the National 
Personnel Records Center (NPRC) to verify 
the veteran's last two periods of active 
duty and the dates he served in the 
Persian Gulf. 

4.  A VA examination should be conducted 
by an appropriate specialist in order to 
determine the nature, and severity of the 
claimed sleep disorder and whether it is 
due to undiagnosed illnesses as secondary 
to Persian Gulf War service.  The claims 
folder and a copy of this Remand are to 
be made available to the examiner in 
conjunction with the examination.  All 
tests deemed necessary should be 
performed.  The examiner should be 
requested to provide an opinion as to 
whether or not there are any clinical, 
objective indications of the alleged 
symptoms.  If such objective evidence is 
present, the examiner should provide an 
opinion as to whether the symptoms are 
attributable to a "known" clinical 
diagnosis, in light of the medical 
history and examination findings or are 
the result of an undiagnosed illness due 
to service in the Persian Gulf.  If the 
symptoms are attributable to a "known" 
clinical diagnosis, the examiner should 
identify the diagnosed disorder and 
explain the basis for the diagnosis.

5.  A VA examination should be conducted 
by a pulmonary specialist in order to 
determine the nature, and severity of any 
lung disorder to include pulmonary 
tuberculosis and bronchitis.  The claims 
folder and a copy of this Remand are to 
be made available to the examiner in 
conjunction with the examination.  All 
tests deemed necessary should be 
performed.  It is requested that the 
examiner indicated whether the veteran 
has pulmonary tuberculosis or any 
residual thereof.  A complete rational 
for any opinion expressed should be 
included in the examination report.

6.  A VA examination should be conducted 
by a neurologist in order to determine 
the nature, severity, and etiology of the 
reported neuropathy of the hands. The 
claims folder and a copy of this Remand 
are to be made available to the examiner 
in conjunction with the examination.  All 
tests deemed necessary should be 
performed.  It is requested that the 
examiner obtain a detailed history 
regarding the isoniazid therapy the 
veteran was placed on in 1997.  If 
neuropathy of the hands is diagnosed it 
is requested that the examiner render an 
opinion as to whether it is as likely as 
not that the neuropathy of the hands is 
caused or aggravated by the isoniazid 
therapy or the burns the veteran 
sustained to his hands, or is the result 
of a cold injury.

7.  A VA examination by an orthopedist 
should be conducted for the purpose of 
ascertaining the severity of his service- 
connected left knee disability.  The 
examination should include all necessary 
tests and studies, including X- rays.  
The examiner must be afforded an 
opportunity to review the veteran's 
claims file and Remand prior to the 
examination.  It is requested that the 
examiner obtain a detailed occupational 
history.  The left knee should be 
examined for limitation of motion.  The 
examiner should be requested to note the 
normal ranges of motion of the knee. 

Additionally, the examiner should be 
requested to determine whether the knee 
exhibit weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
be asked to express an opinion as to the 
degree to which pain could significantly 
limit functional ability during flare-ups 
or when the knee is used repeatedly over 
a period of time.

8.  The RO should adjudicate the issue of 
service connection for arthritis of the 
left knee.  If the benefit sought is not 
granted the veteran and his 
representative should be notified of tat 
decision and of his appellate rights.  If 
service connection for arthritis of the 
left knee is granted, the RO should 
consider whether a separate rating is 
warranted for the arthritis.

If the benefits sought are not granted, the veteran and his 
representative should be furnished with a Supplemental 
Statement of the Case, and opportunity to respond. 
Thereafter, the case should be returned to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

